Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 01/28/2022.


Allowable Subject Matter
Claims 29-34, 36, 38-43, 45, 47-48  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  29  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ in response to determining that the predefined condition is not met, transmitting further uplink data to the network device on a further logical channel using the second resource 
” and in combination with other limitations recited as specified in claim 29.


Claim  38   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ in response to determining that the predefined condition is not met, transmitting further uplink data to the network device on a further logical channel using the second resource 
” and in combination with other limitations recited as specified in claim 38.

Claim  47   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ in response to determining that the predefined condition is not met, transmitting further uplink data to the network device on a further logical channel using the second resource 
” and in combination with other limitations recited as specified in claim 47.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHUONG T HO/Primary Examiner, Art Unit 2412